Name: Commission Regulation (EEC) No 2769/92 of 23 September 1992 repealing Council Regulation (EEC) No 1194/69 adding a supplementary class to the common quality standards for certain fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 280/18 Official Journal of the European Communities 24. 9 . 92 COMMISSION REGULATION (EEC) No 2769/92 of 23 September 1992 repealing Council Regulation (EEC) No 1194/69 adding a supplementary class to the common quality standards for certain fruit and vegetables Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 754/92 (2), and in particular Article 2 (3) thereof, Whereas Annex VI to Regulation (EEC) No 1 194/69 (3), lays down criteria for asparagus in Class III, amended by Commission Regulation (EEC) No 921 /71 (4); Whereas Regulation (EEC) No 454/92 of 26 February 1992 laying down quality standards for asparagus 0 intro ­ duces a new quality standard for asparagus in which Class II is amended in a way that there is no need for Class III ; whereas Annex VI to Regulation (EEC) No 1194/69 should be repealed ; Whereas Annex VI is the last Annex to Regulation (EEC) No 1194/69 still in force ; whereas that Regulation should be suppressed ; Article 1 Regulation (EEC) No 1194/69 is hereby repealed. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 180, 1 . 7 . 1992, p. 23. 0 OJ No L 157, 28. 6 . 1969, p. 1 . (4) OJ No L 100, 5. 5. 1971 , p. 9. 0 OJ No L 52, 27. 2. 1992, p. 29.